                                         Case 5:18-md-02834-BLF Document 382 Filed 03/13/19 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     IN RE: PERSONALWEB                                 Case No. 18-md-02834-BLF
                                         TECHNOLOGIES, LLC, ET AL. PATENT
                                   8     LITIGATION
                                                                                            ORDER RE: REDACTION OF ORDER
                                   9                                                        GRANTING IN PART AND DENYING
                                                                                            IN PART AMAZON'S MOTION FOR
                                  10                                                        SUMMARY JUDGMENT
                                  11

                                  12
Northern District of California
 United States District Court




                                  13
                                              The Court’s Order Granting in Part and Denying in Part Amazon’s Motion for Summary
                                  14
                                       Judgment (ECF 381) has been filed provisionally under seal because it contains information that
                                  15
                                       the Court previously allowed to be filed under seal due to its highly confidential and business-
                                  16
                                       sensitive nature. The parties shall meet and confer no later than March 27, 2019 and submit
                                  17
                                       proposed redactions to the Court’s order (to the extent any redaction is required), as well as
                                  18
                                       supporting declaration(s) and a proposed order. If no proposed redactions are received by 11:59
                                  19
                                       p.m. on March 27, 2019, the Court shall unseal the order in its entirety.
                                  20
                                              IT IS SO ORDERED.
                                  21

                                  22
                                       Dated: March 13, 2019
                                  23
                                                                                        ______________________________________
                                  24                                                    BETH LABSON FREEMAN
                                                                                        United States District Judge
                                  25

                                  26
                                  27

                                  28
